256 S.W.2d 576 (1953)
GRAVES
v.
STATE.
No. 26376.
Court of Criminal Appeals of Texas.
April 8, 1953.
*577 Paul Petty, Ballinger, for appellant.
Wesley Dice, State's Atty., Austin, for the State.
BELCHER, Commissioner.
Upon his plea of guilty before the court, appellant was, on April 11, 1951, convicted under art. 567b, Sec. 4, Vernon's Ann.P.C., for the third offense of obtaining property by drawing a worthless check in the sum of less than $50, with intent to defraud, and punishment assessed at two years in the penitentiary. No statement of facts accompanies the record.
The court imposed sentence upon appellant on the day of the trial, April 11, 1951, and appellant was placed upon probation for a period of two years, under the authority conferred by the Adult Probation and Parole Law, art. 781b, Vernon's Ann. C.C.P.
The probation was, among other things, conditioned upon appellant's not committing any offense against the laws of the state.
Thereafter, on the 12th day on November, 1952, came on to be considered by said court the revocation of the probation in this case because of a violation of one or more of the above mentioned conditions.
After a hearing on this issue in said cause, the court found that the terms and conditions of such probation had been violated in that appellant had given checks without sufficient funds in the bank to pay them, and two indictments had been returned against him by a grand jury after April 11, 1951, and thereupon revoked and set aside the order of probation, remanding the appellant to the custody of the sheriff and ordering him to serve the sentence originally imposed.
From the order revoking the probation, appellant excepted and gave notice of appeal to this Court.
In appeals of this nature, the only matter presented for review is whether the trial court abused its discretion in revoking the order granting probation. Jones v. State, Tex.Cr.App., No. 26165, ___ S.W.2d ___.
In the absence of a statement of facts, this Court is unable to determine whether such discretion was abused.
The judgment of the trial court is affirmed.
Opinion approved by the Court.